Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Amendment
Claims 21-32, 34-38 and 40 were previously pending and subject to a non-final action filed 04/05/2022. In the response filed 07/05/2022, claim 21, 32, 35 and 37 were amended. Therefore, claims 21-32, 34-38 and 40-41 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant's arguments, see pages 10-13, filed 07/05/2022 regarding claims 21-32, 34-38 and 40 under 35 U.S.C. 103 have been fully considered but they are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-32, 34-38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fredell et al. (US PGPUB: 20010028364, Filed Date: Feb. 14, 2001, hereinafter “Fredell”) in view of Harris et al. (US PGPUB: 20130326330, Filed Date: Jun. 1, 2012, hereinafter “Harris”) in view of Using Cross-reference in MS-Word (Pub. Date: 2006, hereinafter “Word2007”) http://www.sfu.ca/~ljilja/cnl/info/UseCrossReference/index.htm#WorkWithReferences in further view of Bicker (USPGPUB: 20070264956 Filed Date: Dec. 29, 2006, hereinafter “Bicker”).
Regarding independent claim 21, Fredell teaches: A computer system for use with a virtual data room computer system that stores a plurality of documents in an electronic format, the computer system comprising: (Fredell – [0009] The invention includes a database located at a secure data storage facility and a computer program operable at such facility for enabling reception, storage and transmission of securely encrypted documents with access to the documents being enabled through a global computer network using conventional network browser software having encryption capability.)
a network interface configured to electronically communicate with the virtual data room computer system; (Fredell – [0010-0011] the present invention allows for providing a system for communicating and managing project information. The system comprises a database configured to store project-related information including project documentation.)
and a processing system that includes at least one hardware processor, the processing system configured to: transmit, via the network interface, a request to virtual data room computer system for at least one of the plurality documents stored with the virtual data room computer system, (Fredell – [0039] In one aspect of the invention, the network service provider provides a secure virtual network (or "intranet") for the entities that support the secure electronic dissemination of confidential information documents, memoranda and related information and associated communications.)
wherein the at least one of the plurality of documents is associated with dynamic due diligence data that includes a required dynamic due diligence task; (Fredell – [0039] The foregoing communications among such diverse personnel may be in connection with implementation of the tasks for a respective due diligence project and, in accordance with the techniques of the present invention, may be carried out securely over the virtual network associated with the respective due diligence project.)
in response to the request, receive a document for display on a display screen that is coupled to the processing system; (Fredell – [0044] As shown in FIG. 3, a virtual-network viewer or browser 80 may conveniently provide the participants with an easy-to-use graphical interface to project information memoranda and other particularly confidential information on the network service company's virtual-network service. The virtual-network service provides identification of services of the network service company available over the virtual network as well as a variety of options for accessing and retrieving project information.)
Fredell does not explicitly teach: display the received document on the display screen, wherein the displayed document includes a graphical indication of a dynamic due diligence item that is based on the dynamic due diligence data associated with the received document, wherein the dynamic due diligence item is linked to a selected portion of textual content with the received document,
However, Harris teaches: display the received document on the display screen, (Harris − [0023] The interaction of users with the server 104 is through user interfaces 110, 114, and 118, which may include web browsers. [0028] [0042] Receiving a document via email for a user(s) to review. A user sends documents to other user with the document information for other user to review and send feedback.)
wherein the displayed document includes a graphical indication of a dynamic due diligence item that is based on the dynamic due diligence data associated with the received document, (Harris − [0044] Fig. 2A In diagram 200a, displays a markup version of the document as shown as element 205 in Fig. 2A. The element 224a and 224b are box with options for selecting the appropriate options for accepting or rejecting users suggested edits. The element 224a and 224b does cover up some parts of the content of the Markup Version of the Document 205)
wherein the dynamic due diligence item is linked to a selected portion of textual content with the received document, (Harris − [0044] In diagram 200a, the markup mode is selected for view mode 230, resulting in the display of the markup version 105 of the document. The markup version of the document includes suggested edits 222a and 222b and comments 226a and 226b from various users, who may be reviewers or other editors.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Fredell and Harris as both invention are from the same field of endeavor, collaboration task documentation system. Harris discloses graphical icons for accepting and rejecting collaboration comments from a user. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, rejecting or editing shared documentation of a collaboration system.
Fredell does not explicitly teach: set, based on where the selected portion is located within the document, where the graphical indication of the dynamic due diligence item is displayed within the document at a position that obscures the selected portion of textual content within the received document, wherein the selected portion of the textual content within the received document remains obscured at least until satisfaction of the required dynamic due diligence task; while the graphical indication of the dynamic due diligence item obscures the selected portion of textual content, display a prompt, as part of the graphical indication of a process input that is received in connection with the dynamic due diligence item; and in response to a determination that the received input satisfies the required dynamic due diligence task, show the obscured selected portion of textual content of the displayed document.

However, Word2007 teaches: wherein the selected portion of the textual content is ghtiedghted; (Word2007 – [Working with references] 1:highlighting the list first)

    PNG
    media_image1.png
    414
    686
    media_image1.png
    Greyscale


 set, based on where the selected portion is located within the document, where the graphical indication of the dynamic due diligence item is displayed within the document at a position that obscures the selected portion of textual content within the received document, wherein the selected portion of the textual content within the received document remains obscured at least until satisfaction of the required dynamic due diligence task; (Word2007 – [Working with references] 2:Right-click on the list open a dialog box on the selected text and the dialog box obscures text.)

    PNG
    media_image1.png
    414
    686
    media_image1.png
    Greyscale


while the graphical indication of the dynamic due diligence item obscures the selected portion of textual content, display a prompt, as part of the graphical indication of a process input that is received in connection with the dynamic due diligence item; (Word2007 – [Working with references] 3:select "Bullets and Numbering display a prompt that obscures selected portion of text (highlighted text).)

    PNG
    media_image2.png
    414
    571
    media_image2.png
    Greyscale


and in response to a determination that the received input satisfies the required dynamic due diligence task, show the obscured selected portion of textual content of the displayed document. (Word2007 – [Working with references] 4:select numbering style and click “OK”; the dialog box is removed and a numbered reference list.)

    PNG
    media_image3.png
    447
    655
    media_image3.png
    Greyscale


Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Fredell does not explicitly teach: and the required dynamic due diligence task is unsatisfied upon reception and initial display of the received document;
However, Bicker teaches: and the required dynamic due diligence task is unsatisfied upon reception and initial display of the received document; (Bicker – [0004] Popup window contains a message with text that describes the reason for the message's presentation, and appears over the application view on the display screen, obscuring a portion of the application view on the display screen. [0053-0054] FIG. 5 is a screen shot of a modal dialog box that may be displayed when a message is received in the computing system of FIG. 1. In the example shown in FIG. 5, the modal dialog box corresponds to an alert message (the required dynamic due diligence task). The alert message triggers display of a modal dialog box 504. Message data and links 510 (high priority workflow tasks) is related to an alert message. Upon presentation of a modal dialog box, the user may select various options to acknowledge the modal dialog box 504. The modal dialog box 504 initially displayed in Fig. 5.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, Word2007 and Bicker as each inventions relates collaboration task documentation system. Adding the teaching of Bicker provides Fredell Harris and Word2007 a modal dialog box to incorporate a required task before reviewing/editing a document in a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Regarding dependents claim 22, Fredell does not explicitly teach: transmit the received input to the virtual data room computer system, wherein the virtual data room computer system performs the determination of whether the received input satisfies the required dynamic due diligence task.
Harris teaches: transmit the received input to the virtual data room computer system, wherein the virtual data room computer system performs the determination of whether the received input satisfies the required dynamic due diligence task. (Harris − [0044] Fig. 2A In diagram 200a, displays a markup version of the document as shown as element 205 in Fig. 2A. The element 224a and 224b are box with options for selecting the appropriate options for accepting or rejecting users suggested edits. The element 224a and 224b does cover up some parts of the content of the Markup Version of the Document 205)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Regarding dependents claim 23, Fredell teaches: wherein the document is received from the virtual data room computer system streamed via a data stream that has been transmitted from the virtual data room computer system. (Fredell – [0009] Generally, the present invention fulfills the foregoing needs by providing a method and system for securely communicating and managing project information among multiple project participants. More particularly, the invention includes a database located at a secure data storage facility and a computer program operable at such facility for enabling reception, storage and transmission of securely encrypted documents with access to the documents being enabled through a global computer network using conventional network browser software having encryption capability.)
Regarding dependents claim 24, Fredell teaches: execute a secure document viewer application that displays the received document (Fredell – [0039] In one aspect of the invention, the network service provider provides a secure virtual network (or "intranet") for the entities that support the secure electronic dissemination of confidential information documents, memoranda and related information and associated communications.)
Fredell does not explicitly teach: and the graphical indication of the dynamic due diligence item within the same window of the secure document viewer application such that the received document and the graphical indication of the dynamic due diligence item appear to be one document.
However, Harris teaches: and the graphical indication of the dynamic due diligence item within the same window of the secure document viewer application such that the received document and the graphical indication of the dynamic due diligence item appear to be one document. (Harris − [0022] A user may authenticate with the server 104 by inputting a user name and password (or providing other identification information) via a user interface, such that the same user device may be used by different users at different times. [0043] FIGS. 2A-2F are diagrams 200a-200f of exemplary displays of a user interface for an editor 108 interacting with the master document 106, according to an illustrative embodiment. Diagrams 200a-200f include various options that the editor 108 sets, including view mode 230, update view 232, publish 234, and view revision history 236.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Regarding dependents claim 25, Fredell teaches: wherein the processing system is further configured to: during the display of the document, receive further input that causes creation of a further dynamic due diligence item that is associated with the document. (Fredell – [0091] By way of comparison, the Task Project Manager of the present invention has the capability to define and allocate tasks among the project participants. [0092] If the Project Manager wants to review the status of tasks that are allocated, that manager has the ability to view the list of tasks in the system with the current task status. As suggested above, icon 103 provides access to project participants to view their respective list of tasks in the system. [0113] Provide the ability for a project manager to create, assign, and reassign tasks to project participants.)
Regarding dependents claim 26, Fredell teaches: receive input that identifies or selects a user of the virtual data room computer system, wherein the further dynamic due diligence item is associated with the identified or selected user of the virtual data room computer system. (Fredell – [0092] If the Project Manager wants to review the status of tasks that are allocated, that manager has the ability to view the list of tasks in the system with the current task status. As suggested above, icon 103 provides access to project participants to view their respective list of tasks in the system. [0113] Provide the ability for a project manager to create, assign, and reassign tasks to project participants.)
Regarding dependents claim 27, Fredell does not explicitly teach: wherein the processing system is further configured to: highlight, based on at least some of the further provided input, a portion of the document being displayed, wherein the further dynamic due diligence item is associated with the portion of the document. 
However, Harris teaches: wherein the processing system is further configured to: highlight, based on at least some of the further provided input, a portion of the document being displayed, wherein the further dynamic due diligence item is associated with the portion of the document. (Harris − [0034] In this case, each user may be assigned a unique color, such that the changes in the markup version 105 of the document are color-coded by the user who made the changes. In addition, changes made by editors 108 may be marked differently on the markup version of the document from changes made by reviewers.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Regarding dependents claim 28, Fredell teaches: wherein the processing system is further configured to store only an encrypted version of the document in local storage while the document is being displayed. (Fredell – [0009] More particularly, the invention includes a database located at a secure data storage facility and a computer program operable at such facility for enabling reception, storage and transmission of securely encrypted documents with access to the documents being enabled through a global computer network using conventional network browser software having encryption capability. For example, Microsoft Corporation Internet Explorer 4.0 having 128-bit encryption capability can be used to access the data storage facility.)
Regarding dependents claim 29, Fredell does not explicitly teaches: wherein the processing system is further configured to: receive, from the virtual data room computer system, the dynamic due diligence data on which the graphical indication of a dynamic due diligence item is based. 
However, Harris teaches: wherein the processing system is further configured to: receive, from the virtual data room computer system, the dynamic due diligence data on which the graphical indication of a dynamic due diligence item is based. (Harris – [0020] In addition, any data described herein as being stored on the electronic database 103 may instead or additionally be stored in the review manager's memory unit or on a separate memory unit external to the server 104. [0044] Fig. 2A In diagram 200a, the markup mode is selected for view mode 230, resulting in the display of the markup version 105 of the document. Editor 108 can select to accept or reject each suggested edit 222a or 222b by selecting the appropriate option in box 224a and 224b.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Regarding dependents claim 30, Fredell does not explicitly teaches: while the document and the graphical indication of the dynamic due diligence item are being displayed, receive further dynamic due diligence data that is related to the dynamic due diligence item; and dynamically update the graphical indication of a dynamic due diligence item based on the received further dynamic due diligence data.
However, Harris teaches: while the document and the graphical indication of the dynamic due diligence item are being displayed, (Harris − [0044] Fig. 2A In diagram 200a, the markup mode is selected for view mode 230, resulting in the display of the markup version 105 of the document. Editor 108 can select to accept or reject each suggested edit 222a or 222b by selecting the appropriate option in box 224a and 224b.)
receive further dynamic due diligence data that is related to the dynamic due diligence item; (Harris − [0028] System 100 is especially advantageous for the case when the reviewer 112's suggested edit may affect additional suggested edits made by the reviewer 112. For example, it is helpful for the reviewer 112 to receive early feedback from an editor 108 regarding a suggested edit because the feedback may influence future suggested edits.)
and dynamically update the graphical indication of a dynamic due diligence item based on the received further dynamic due diligence data. (Harris − [0046] For example, the editor 108 may want to avoid distractions that may arise from viewing a live updated version of the document, in which suggested edits or comments from other users appear in real time. Alternatively, the editor 108 may select the option to "update in real time" under the update view option 232. This option is preferable if the editor 108 wishes to view an up-to-date version of the document.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Regarding dependents claim 31, Fredell teaches: wherein data that is based on the input related to the dynamic due diligence item is transmitted to the virtual data room computer system for storage thereon and a local copy of the document is maintained in local non-transitory storage of the computer system. (Fredell – [0009] More particularly, the invention includes a database located at a secure data storage facility and a computer program operable at such facility for enabling reception, storage and transmission of securely encrypted documents with access to the documents being enabled through a global computer network using conventional network browser software having encryption capability. For example, Microsoft Corporation Internet Explorer 4.0 having 128-bit encryption capability can be used to access the data storage facility.)
Regarding independent claim 32, Fredell teaches: A computer server system enabling remote users to access a plurality of electronically stored documents to perform due diligence on the stored documents, the computer server system comprising: (Fredell – [0009] The invention includes a database located at a secure data storage facility and a computer program operable at such facility for enabling reception, storage and transmission of securely encrypted documents with access to the documents being enabled through a global computer network using conventional network browser software having encryption capability.)
a non-transitory storage system configured to store the plurality of documents and a plurality of dynamic due diligence items that are each associated with at least one of the plurality of documents; (Fredell – [0130] The present invention can be embodied in the form of computer-implemented processes and apparatus for practicing those processes. The present invention can also be embodied in the form of computer program code including computer-readable instructions embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other computer-readable storage medium,)
and a processing resources that includes at least one hardware processor, the processing resources configured to: in accordance with user provided input, create a dynamic due diligence item and associate the dynamic due diligence item with a document of the plurality of stored documents, (Fredell – [0093] FIG. 5 illustrates an exemplary Web page 200 that may be provided for inputting task data into the "Project Task Manager". As suggested above, web page 200 includes a datafield 202 for identifying the task. [0113] Provide the ability for a project manager to create, assign, and reassign tasks to project participants)
wherein the created dynamic due diligence item includes a dynamic due diligence item requirement that is required in order to satisfy the dynamic due diligence item for the document; (Fredell – [0010] The interface screen includes a datafield for defining a respective time window over which each of said tasks is to be performed by at least one project participant. The method allows for posting over the global communications network to selected project participants the plurality of project tasks. The posted plurality of project tasks is linkable to the database to retrieve project documentation that requires review by the selected project participants.)
and in response to requests to view or retrieve the document of the plurality of documents stored in the non-transitory storage system, (Fredell – [0044] As shown in FIG. 3, a virtual-network viewer or browser 80 may conveniently provide the participants with an easy-to-use graphical interface to project information memoranda and other particularly confidential information on the network service company's virtual-network service. The virtual-network service provides identification of services of the network service company available over the virtual network as well as a variety of options for accessing and retrieving project information.)
transmit the requested document and at least the dynamic due diligence item to a remote computer system, (Fredell – [0039] In one aspect of the invention, the network service provider provides a secure virtual network (or "intranet") for the entities that support the secure electronic dissemination of confidential information documents, memoranda and related information and associated communications.)
Fredell does not explicitly teach: associate the dynamic due diligence item to a selected textual content portion of the document; wherein the overlapped textual content of the displayed graphical representation of the document is shown in response to determination that the dynamic due diligence item requirement is satisfied.
However, Harris teaches: associate the dynamic due diligence item to a selected textual content portion of the document; (Harris − [0044] In diagram 200a, the markup mode is selected for view mode 230, resulting in the display of the markup version 105 of the document. The markup version of the document includes suggested edits 222a and 222b and comments 226a and 226b from various users, who may be reviewers or other editors.)
wherein the overlapped textual content of the displayed graphical representation of the document is shown in response to determination that the dynamic due diligence item requirement is satisfied. (Harris − [0044] Fig. 2A In diagram 200a, the markup mode is selected for view mode 230, resulting in the display of the markup version 105 of the document. Editor 108 can select to accept or reject each suggested edit 222a or 222b by selecting the appropriate option in box 224a and 224b.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Fredell and Harris as both invention are from the same field of endeavor, collaboration task documentation system. Harris discloses graphical icons for accepting and rejecting collaboration comments from a user. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, rejecting or editing shared documentation of a collaboration system.
Fredell does not explicitly teach: wherein the remote computer system is configured to graphically integrate the document and the dynamic due diligence item, wherein the dynamic due diligence item is set to be graphically integrated at a position within the document that is based on and overlaps where the selected textual content positioned within the document, wherein the selected textual content is highlighted, wherein the graphically integrated dynamic due diligence item includes a display user input prompt that requires user input to satisfy the dynamic due diligence item requirement, wherein the position of the graphically integrated dynamic due diligence item is set to overlap the selected textual content within the displayed document at least until satisfaction of the dynamic due diligence item requirement of the dynamic due diligence item, 
However, Word2007 teaches: wherein the remote computer system is configured to graphically integrate the document and the dynamic due diligence item, wherein the dynamic due diligence item is set to be graphically integrated at a position within the document that is based on and overlaps where the selected textual content positioned within the document, (Word2007 – [Working with references] 2:Right-click on the list open a dialog box on the selected text and the dialog box obscures text.)
wherein the selected textual content is highlighted, (Word2007 – [Working with references] 1:highlighting the list first)
wherein the graphically integrated dynamic due diligence item includes a display user input prompt that requires user input to satisfy the dynamic due diligence item requirement, (Word2007 – [Working with references] 3:select "Bullets and Numbering display a prompt that obscures selected portion of text (highlighted text).)
wherein the position of the graphically integrated dynamic due diligence item is set to overlap the selected textual content within the displayed document at least until satisfaction of the dynamic due diligence item requirement of the dynamic due diligence item, (Word2007 – [Working with references] 4:select numbering style and click “OK”; the dialog box is removed and a numbered reference list.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Fredell does not explicitly teach: and the dynamic due diligence item requirement of the dynamic due diligence item is unsatisfied upon transmission and initial integration of the document and the dynamic due diligence item,
However, Bicker teaches: and the dynamic due diligence item requirement of the dynamic due diligence item is unsatisfied upon transmission and initial integration of the document and the dynamic due diligence item, (Bicker – [0004] Popup window contains a message with text that describes the reason for the message's presentation, and appears over the application view on the display screen, obscuring a portion of the application view on the display screen. [0053-0054] FIG. 5 is a screen shot of a modal dialog box that may be displayed when a message is received in the computing system of FIG. 1. In the example shown in FIG. 5, the modal dialog box corresponds to an alert message (the required dynamic due diligence task). The alert message triggers display of a modal dialog box 504. Message data and links 510 (high priority workflow tasks) is related to an alert message. Upon presentation of a modal dialog box, the user may select various options to acknowledge the modal dialog box 504. The modal dialog box 504 initially displayed in Fig. 5.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, Word2007 and Bicker as each inventions relates collaboration task documentation system. Adding the teaching of Bicker provides Fredell Harris and Word2007 a modal dialog box to incorporate a required task before reviewing/editing a document in a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Regarding dependents claim 34, Fredell teaches: wherein the processing resources are further configured to: determine a user account that is associated with the request to view or retrieve the document and determine which dynamic due diligence items that are associated with the document that the user account is authorized to view. (Fredell – [0042] Additionally, web server 20 provides highly secure access control by way of a user authorization module 56 which allows only authorized personnel to access individual memoranda and related documents and communications through an interface module 76. [0045] The viewer can also prompt the user to input one or more passwords or identifications which should be recognized by either an authorized editor module 86 or an authorized reader module 88 in order to access information on a database 26 (FIG. 1).)
Regarding independent claim 35, Fredell teaches: A system for enabling remote users to access a plurality of electronically stored documents to perform due diligence on the stored documents, the system comprising: (Fredell – [0009] The invention includes a database located at a secure data storage facility and a computer program operable at such facility for enabling reception, storage and transmission of securely encrypted documents with access to the documents being enabled through a global computer network using conventional network browser software having encryption capability.)
a non-transitory storage system configured to store the plurality of documents and a plurality of dynamic due diligence items that are each associated with at least one of the plurality of documents; (Fredell – [0130] The present invention can be embodied in the form of computer-implemented processes and apparatus for practicing those processes. The present invention can also be embodied in the form of computer program code including computer-readable instructions embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other computer-readable storage medium,)
and first computing resources that includes at least one hardware processor, the first computing resources configured to: (Fredell – [0010] The interface screen includes a datafield for defining a respective time window over which each of said tasks is to be performed by at least one project participant. The method allows for posting over the global communications network to selected project participants the plurality of project tasks. The posted plurality of project tasks is linkable to the database to retrieve project documentation that requires review by the selected project participants.)
in accordance with user provided input, create a dynamic due diligence item and associate the dynamic due diligence item with a selected portion of a document of the plurality of stored documents, (Fredell – [0093] FIG. 5 illustrates an exemplary Web page 200 that may be provided for inputting task data into the "Project Task Manager". As suggested above, web page 200 includes a datafield 202 for identifying the task. [0113] Provide the ability for a project manager to create, assign, and reassign tasks to project participants)
wherein the created dynamic due diligence item includes a dynamic due diligence item requirement that is required in order to satisfy the dynamic due diligence item for the document; (Fredell – [0010] The interface screen includes a datafield for defining a respective time window over which each of said tasks is to be performed by at least one project participant. The method allows for posting over the global communications network to selected project participants the plurality of project tasks. The posted plurality of project tasks is linkable to the database to retrieve project documentation that requires review by the selected project participants.)
in response to requests to view or retrieve the document of the plurality of documents stored in the non-transitory storage system, transmit the requested document and at least the dynamic due diligence item to a remote computer system; (Fredell – [0044] As shown in FIG. 3, a virtual-network viewer or browser 80 may conveniently provide the participants with an easy-to-use graphical interface to project information memoranda and other particularly confidential information on the network service company's virtual-network service. The virtual-network service provides identification of services of the network service company available over the virtual network as well as a variety of options for accessing and retrieving project information.)
second computing resources of the remote computer system, the second computing resources including at least one hardware processor and configured to: receive, via a network interface, the document and the dynamic due diligence item; (Fredell – [0039] In one aspect of the invention, the network service provider provides a secure virtual network (or "intranet") for the entities that support the secure electronic dissemination of confidential information documents, memoranda and related information and associated communications.)
Fredell does not explicitly teaches: cause a graphical representation of the document to be displayed on a display screen; graphically integrate the dynamic due diligence item into the graphical representation of the document by setting a position for the dynamic due diligence item within the document based on where the selected portion of the document is located within the document,
However, Harris teaches: cause a graphical representation of the document to be displayed on a display screen; (Harris − [0044] Fig. 2A In diagram 200a, the markup mode is selected for view mode 230, resulting in the display of the markup version 105 of the document. Editor 108 can select to accept or reject each suggested edit 222a or 222b by selecting the appropriate option in box 224a and 224b. Editor 108 can also select to delete comments 226a and/or 226b.)
graphically integrate the dynamic due diligence item into the graphical representation of the document by setting a position for the dynamic due diligence item within the document based on where the selected portion of the document is located within the document, (Harris − [0044] In diagram 200a, the markup mode is selected for view mode 230, resulting in the display of the markup version 105 of the document. The markup version of the document includes suggested edits 222a and 222b and comments 226a and 226b from various users, who may be reviewers or other editors. Editor 108 can select to accept or reject each suggested edit 222a or 222b by selecting the appropriate option in box 224a and 224b. Editor 108 can also select to delete comments 226a and/or 226b.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Fredell and Harris as both invention are from the same field of endeavor, collaboration task documentation system. Harris discloses graphical icons for accepting and rejecting collaboration comments from a user. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, rejecting or editing shared documentation of a collaboration system.
Fredell does not explicitly teaches: the set position of the dynamic due diligence item overlapping text that is include in the selected portion of the document at least until satisfaction of the dynamic due diligence item requirement of the dynamic due diligence item that is associated with the selected portion of the document, wherein the text of the selected portion of the document is highlighted; while the dynamic due diligence item overlaps the text that is included in the selected portion, display a prompt that requires user input to satisfy the dynamic due diligence item requirement and process input that is related to the dynamic due diligence item; and in response to a determination that the received input satisfies the dynamic due diligence item requirement, show the overlapped text that is included in the selected portion of the document.
However, Word2007 teaches: the set position of the dynamic due diligence item overlapping text that is include in the selected portion of the document at least until satisfaction of the dynamic due diligence item requirement of the dynamic due diligence item that is associated with the selected portion of the document, (Word2007 – [Working with references] 2:Right-click on the list open a dialog box on the selected text and the dialog box obscures text.)
wherein the text of the selected portion of the document is highlighted; (Word2007 – [Working with references] 1:highlighting the list first)
while the dynamic due diligence item overlaps the text that is included in the selected portion, display a prompt that requires user input to satisfy the dynamic due diligence item requirement and process input that is related to the dynamic due diligence item; (Word2007 – [Working with references] 3:select "Bullets and Numbering display a prompt that obscures selected portion of text (highlighted text).)
and in response to a determination that the received input satisfies the dynamic due diligence item requirement, show the overlapped text that is included in the selected portion of the document. (Word2007 – [Working with references] 4:select numbering style and click “OK”; the dialog box is removed and a numbered reference list.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Fredell does not explicitly teach: wherein the dynamic due diligence item requirement of the dynamic due diligence item is unsatisfied upon reception of the document and initial display of the graphical representation of the document
However, Bicker teaches: wherein the dynamic due diligence item requirement of the dynamic due diligence item is unsatisfied upon reception of the document and initial display of the graphical representation of the document; (Bicker – [0004] Popup window contains a message with text that describes the reason for the message's presentation, and appears over the application view on the display screen, obscuring a portion of the application view on the display screen. [0053-0054] FIG. 5 is a screen shot of a modal dialog box that may be displayed when a message is received in the computing system of FIG. 1. In the example shown in FIG. 5, the modal dialog box corresponds to an alert message (the required dynamic due diligence task). The alert message triggers display of a modal dialog box 504. Message data and links 510 (high priority workflow tasks) is related to an alert message. Upon presentation of a modal dialog box, the user may select various options to acknowledge the modal dialog box 504. The modal dialog box 504 initially displayed in Fig. 5.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, Word2007 and Bicker as each inventions relates collaboration task documentation system. Adding the teaching of Bicker provides Fredell Harris and Word2007 a modal dialog box to incorporate a required task before reviewing/editing a document in a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Regarding dependents claim 36, Fredell teaches: wherein the second computing resources are further configured to: execute a secure document viewer application that displays the received document (Fredell – [0039] In one aspect of the invention, the network service provider provides a secure virtual network (or "intranet") for the entities that support the secure electronic dissemination of confidential information documents, memoranda and related information and associated communications.)
Fredell does not explicitly teaches: and the dynamic due diligence item within the same window of the secure document viewer application such that the received document and the graphically integrated dynamic due diligence item appear to be one document.
However, Harris teaches: and the dynamic due diligence item within the same window of the secure document viewer application such that the received document and the graphically integrated dynamic due diligence item appear to be one document. (Harris − [0022] A user may authenticate with the server 104 by inputting a user name and password (or providing other identification information) via a user interface, such that the same user device may be used by different users at different times. [0043] FIGS. 2A-2F are diagrams 200a-200f of exemplary displays of a user interface for an editor 108 interacting with the master document 106, according to an illustrative embodiment. Diagrams 200a-200f include various options that the editor 108 sets, including view mode 230, update view 232, publish 234, and view revision history 236.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Regarding independent claim 37, Fredell teaches: A non-transitory computer readable storage medium storing computer executable instructions for use with a computer system that communicates with a virtual data room computer system that stores a plurality of documents, 
the computer system including a processing system that includes at least one hardware processor and a network interface configured to communicate with the virtual data room computer system, the stored computer executable instructions comprising instructions that cause the processing system to: (Fredell – [0009] The invention includes a database located at a secure data storage facility and a computer program operable at such facility for enabling reception, storage and transmission of securely encrypted documents with access to the documents being enabled through a global computer network using conventional network browser software having encryption capability.)
transmit, via the network interface, a request to the virtual data room computer system for at least one of the plurality documents stored in electronic document storage of the virtual data room computer system, (Fredell – [0010-0011] the present invention allows for providing a system for communicating and managing project information. The system comprises a database configured to store project-related information including project documentation. [0039] In one aspect of the invention, the network service provider provides a secure virtual network (or "intranet") for the entities that support the secure electronic dissemination of confidential information documents, memoranda and related information and associated communications.)
 wherein the at least one of the plurality of documents is associated with dynamic due diligence data that includes a required dynamic due diligence task; (Fredell – [0039] The foregoing communications among such diverse personnel may be in connection with implementation of the tasks for a respective due diligence project and, in accordance with the techniques of the present invention, may be carried out securely over the virtual network associated with the respective due diligence project.)
based on the request, receive (1) a document for display on a display screen that is coupled to the computing resources and (2) a dynamic due diligence item based on dynamic due diligence data, the dynamic due diligence item associated with a selected portion of text within the document; (Fredell – [0044] As shown in FIG. 3, a virtual-network viewer or browser 80 may conveniently provide the participants with an easy-to-use graphical interface to project information memoranda and other particularly confidential information on the network service company's virtual-network service. The virtual-network service provides identification of services of the network service company available over the virtual network as well as a variety of options for accessing and retrieving project information.)
Fredell does not explicitly teaches: display the received document on a display screen, wherein the displayed document includes a graphical indication of the dynamic due diligence item that is displayed, at least until satisfaction of the required dynamic due diligence task, at a location that is based on where the selected portion of text is located;
However, Harris teaches: display the received document on a display screen, (Harris − [0023] The interaction of users with the server 104 is through user interfaces 110, 114, and 118, which may include web browsers. For example, the document may be viewed with an application that displays the document within a web browser.)
wherein the displayed document includes a graphical indication of the dynamic due diligence item that is displayed, at least until satisfaction of the required dynamic due diligence task, at a location that is based on where the selected portion of text is located; (Harris − [0044] In diagram 200a, the markup mode is selected for view mode 230, resulting in the display of the markup version 105 of the document. The markup version of the document includes suggested edits 222a and 222b and comments 226a and 226b from various users, who may be reviewers or other editors. Editor 108 can select to accept or reject each suggested edit 222a or 222b by selecting the appropriate option in box 224a and 224b. Editor 108 can also select to delete comments 226a and/or 226b.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine the teachings of Fredell and Harris as both invention are from the same field of endeavor, collaboration task documentation system. Harris discloses graphical icons for accepting and rejecting collaboration comments from a user. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, rejecting or editing shared documentation of a collaboration system.
Fredell does not explicitly teaches: wherein the selected portion of the text is highlighted; set a position for where the graphical indication to be displayed will be located within the document, the position based on where the selected portion of text is located to obscure textual content of the selected portion of text within the document that the dynamic due diligence item is associated with; while the graphical indication of the dynamic due diligence item obscures the textual content of the selected portion within the document displayed on the display screen, process input that is related to the dynamic due diligence item; and in response to a determination that the received input satisfies the required dynamic due diligence task, reveal the obscured textual content of the selected portion within the display document.
However, Word2007 teaches: wherein the selected portion of the text is highlighted; (Word2007 – [Working with references] 1:highlighting the list first)
set a position for where the graphical indication to be displayed will be located within the document, the position based on where the selected portion of text is located to obscure textual content of the selected portion of text within the document that the dynamic due diligence item is associated with; (Word2007 – [Working with references] 2:Right-click on the list open a dialog box on the selected text and the dialog box obscures text.)
while the graphical indication of the dynamic due diligence item obscures the textual content of the selected portion within the document displayed on the display screen, process input that is related to the dynamic due diligence item; (Word2007 – [Working with references] 3:select "Bullets and Numbering display a prompt that obscures selected portion of text (highlighted text).)
and in response to a determination that the received input satisfies the required dynamic due diligence task, reveal the obscured textual content of the selected portion within the display document. (Word2007 – [Working with references] 4:select numbering style and click “OK”; the dialog box is removed and a numbered reference list.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Fredell does not explicitly teach: wherein the required dynamic due diligence task is unsatisfied upon reception and initial display of the received document;
However, Bicker teaches: wherein the required dynamic due diligence task is unsatisfied upon reception and initial display of the received document; (Bicker – [0004] Popup window contains a message with text that describes the reason for the message's presentation, and appears over the application view on the display screen, obscuring a portion of the application view on the display screen. [0053-0054] FIG. 5 is a screen shot of a modal dialog box that may be displayed when a message is received in the computing system of FIG. 1. In the example shown in FIG. 5, the modal dialog box corresponds to an alert message (the required dynamic due diligence task). The alert message triggers display of a modal dialog box 504. Message data and links 510 (high priority workflow tasks) is related to an alert message. Upon presentation of a modal dialog box, the user may select various options to acknowledge the modal dialog box 504. The modal dialog box 504 initially displayed in Fig. 5.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, Word2007 and Bicker as each inventions relates collaboration task documentation system. Adding the teaching of Bicker provides Fredell Harris and Word2007 a modal dialog box to incorporate a required task before reviewing/editing a document in a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Regarding dependents claim 38, Fredell teaches: wherein the stored computer executable instructions comprise further instructions that cause the processing system to: execute a secure document viewer application that displays the received document (Fredell – [0039] In one aspect of the invention, the network service provider provides a secure virtual network (or "intranet") for the entities that support the secure electronic dissemination of confidential information documents, memoranda and related information and associated communications.)
Fredell does not explicitly teaches: and the graphical indication of the dynamic due diligence item within the same window of the secure document viewer application such that the received document and the graphical indication of the dynamic due diligence item appear to be one document.
However, Harris teaches: and the graphical indication of the dynamic due diligence item within the same window of the secure document viewer application such that the received document and the graphical indication of the dynamic due diligence item appear to be one document. (Harris − [0022] A user may authenticate with the server 104 by inputting a user name and password (or providing other identification information) via a user interface, such that the same user device may be used by different users at different times. [0043] FIGS. 2A-2F are diagrams 200a-200f of exemplary displays of a user interface for an editor 108 interacting with the master document 106, according to an illustrative embodiment. Diagrams 200a-200f include various options that the editor 108 sets, including view mode 230, update view 232, publish 234, and view revision history 236.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Regarding dependents claim 40, Fredell, Harris and Petts discloses all the features with respect to claim 37 as outlined above.
Fredell does not explicitly teaches: while the document and the graphical indication of the dynamic due diligence item are being displayed, receive, via the network interface, further dynamic due diligence data that is related to the dynamic due diligence item; and dynamically update the graphical indication of the dynamic due diligence item based on the received further dynamic due diligence data.
However, Harris teaches: while the document and the graphical indication of the dynamic due diligence item are being displayed, receive, via the network interface, further dynamic due diligence data that is related to the dynamic due diligence item; (Harris − [0044] Fig. 2A In diagram 200a, the markup mode is selected for view mode 230, resulting in the display of the markup version 105 of the document. Editor 108 can select to accept or reject each suggested edit 222a or 222b by selecting the appropriate option in box 224a and 224b. Editor 108 can also select to delete comments 226a and/or 226b.)
and dynamically update the graphical indication of the dynamic due diligence item based on the received further dynamic due diligence data. (Harris − [0046] For example, the editor 108 may want to avoid distractions that may arise from viewing a live updated version of the document, in which suggested edits or comments from other users appear in real time. Alternatively, the editor 108 may select the option to "update in real time" under the update view option 232. This option is preferable if the editor 108 wishes to view an up-to-date version of the document.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.
Regarding dependents claim 41, Fredell does not explicitly teach: after the obscured selected portion of textual content of the displayed document is shown in response to satisfaction of the required dynamic due diligence task, receive additional user input and store the additional user input in connection with the dynamic due diligence item.
However, Word2007 teaches: after the obscured selected portion of textual content of the displayed document is shown in response to satisfaction of the required dynamic due diligence task, receive additional user input and store the additional user input in connection with the dynamic due diligence item. (Word2007 – [Working with references] 4:select numbering style and click “OK”; the dialog box is removed and a numbered reference list. Then, place your cursor to where the reference is to be inserted, then click "Insert" -> "Reference" -> "Cross-reference".)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Fredell, Harris, and Word2007 as each inventions relates collaboration task documentation system. Adding the teaching of Word2007 provides Fredell and Harris editing documents through a graphical user interface. The motivation for doing so would have been collaboration task documentation systems allow business to take advantage of near real time approval, reviewing, or editing shared documentation of a collaboration system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL E BARNES JR/Examiner, Art Unit 2177  

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177